Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 1 of 9




           EXHIBIT 4
        Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 2 of 9



STATE OF NORTH CAROLINA            IN THE GENERAL COURT OF JUSTICE
WAKE COUNTY     n•n ~'" 12 r .: ?: 25   SUPERIOR COURT DIVISION
                                             18 cvs 014001
                     I   '
                                 .. :. S.C.
COMMON CAUSE, et al.             '      )
            Plaintiffs,                -)
                                        )
              v.                        )             ORDER ON GEOGRAPHIC
                                        )             STRATEGIES LLC'S MOTION
Representative DAVID R. LEWIS,          )             TO DESIGNATE HOFELLER
in his official capacity as Senior      )             FILES AS HIGHLY
Chairman of the House Select            )             CONFIDENTIAL AND TO
Committee on Redistricting, et al.,     )             COMPEL PRODUCTION
                     Defendants.        )


        THIS MATTER comes before the undersigned three-judge panel upon

Geographic Strategies LLC's Motion to Designate Its Materials as Highly

Confidential Under the Protective Order and to Compel Production, filed June 15,

2019.

        Geographic Strategies LLC ("Geographic Strategies") asserts many of the

documents produced in response to Plaintiffs' subpoena to Stephanie Hofeller

(hereinafter the "Hofeller files") are in fact backup files of a computer it owns that

contains its confidential and proprietary information. However, Plaintiffs, to date,

have not provided Geographic Strategies access to the Hofeller files , and thus

Geographic Strategies cannot identify which of the over 75,000 files it believes it

owns. In order to protect its interest in this information, Geographic Strategies

requests that (1) all Hofeller files be immediately designated as "Highly

Confidential" under the parties' existing Consent Protective Order, (2) Plaintiffs

produce a complete copy of the Hofeller files, and (3) Plaintiffs identify each person



                                              1
          Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 3 of 9



and entity to whom the Hofeller files were shared. In the alternative, Geographic

Strategies requests to be declared the "Producing Party" in accordance with the

parties' existing Consent Protective Order, or to amend the Consent Protective

Order to allow the Hofeller files to be designated "Highly Confidential."

          A hearing on the motion was held on July 2, 2019, and the matter was t a ken

under advisement. Mter considering this motion and the parties' briefs,

submissions, and arguments, and having reviewed the record proper, the Court, in

its discretion, denies in part and grants in part Geographic Strategies's requested

relief.

          Rule 45 ofthe North Carolina Rules of Civil Procedure provides that "[w] hen

a subpoena requires disclosure of a trade secret or other confidential research ... a

court may, to protect a person subject to or affected by the subpoena, quash or

modify the subpoena, or when the party on whose behalf the subpoena is issued

shows a substantial need for the testimony or material that cannot otherwise be

met without undue hardship, the court may order a person to make an appearance

or produce the materials only on specified conditions stated in the order." N.C.G.S. §

1A-1, Rule 45(c)(7) (emphasis added). Geographic Strategies argues it has a right to

protect its confidential and proprietary business information under Rule 45(c)(7)

because it is "affected by" the subpoena issued to obtain the Hofeller files . The

Court agrees and finds that Geographic Strategies has a colorable claim of

ownership of work product and other privileged documents that are likely to be

found in the Hofeller files.



                                             2
       Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 4 of 9



      The Court is aware that many of the documents contained in the Hofelle ::r

files are public and non-privileged. Its objective through this Order is not to shi eld

public documents but rather to craft a solution that respects potentially legitimate

property rights of Geographic Strategies in the subset of the Hofeller files that are

demonstrably proprietary. To that effect, the Court is entering this Order as an

interim measure to allow Geographic Strategies a reasonable time, under the cl oak

of a protective order, to inspect the entirety of the Hofeller files and assert specific

claims of ownership or other rights to any of the contents thereof.

      WHEREFORE, the Court, for the reasons stated herein and in the exercise of

its discretion, hereby ORDERS as follows:

      1. Plaintiffs must, within three (3) business days of the entry of this Order,

          provide to Geographic Strategies copies of the four (4) external hard drives

          and eighteen (18) thumb drives composing the Hofeller files, with the

          exception of the files and folders previously identified by Plaintiffs as

          containing Dr. Hofeller's private information, which were designated as

          "HIGHLY CONFIDENTIAL/OUTSIDE ATTORNEYS' EYES ONLY'' in

          the Court's May 1, 2019, order. Plaintiffs shall bear the cost of producing

          copies of the Hofeller files to Geographic Strategies.

      2 . . For a period of sixty (60) days, namely from the date below through

          September 10, 2019, all Hofeller files are hereby designated

          "CONFIDENTIAL" in accordance with the parties' existing April5, 2019,

          Consent Protective Order, and shall be protected against disclosure to



                                            3
        Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 5 of 9



           third parties. No party may disseminate any of the Hofeller files to ta ird

           parties without further order by this Court.!

        3. On or before August 30, 2019, Geographic Strategies shall provide to ihe

            Court and all parties an itemization of all files in which Geographic

            Strategies claims ownership or other claim of right and contends ought to

            continue to be treated as confidential. The itemization shall contain t h e

            name of the file, the nature of the file, and the basis for the claim of

            ownership or claim of right.

        4. On or before September 6, 2019, any party objecting to the continued

           treatment as confidential of any file identified by Geographic Strategies

           shall submit to the Court and all parties its specific objections.

        5. The Court, upon receipt and consideration of the foregoing, shall

            determine whether an ongoing protective order is warranted for files

           identified by Geographic Strategies.

        6. Unless extended by the Court, the designation of"CONFIDENTIAL" shall

            expire at 11:59 p .m . on September 10, 2019.




1 Among other requirements, the April 5, 2019, Consent Protective Order requires that "absent a

specific order by the Court, once designated as "CONFIDENTIAL," such information shall be used by
the Parties solely in connection with this litigation, and not for any political, business, commercial,
competitive, personal, governmental, or other purpose or function whatsoever, and such information
shall not be disclosed to anyone except as [otherwise permitted in the Consent Protective Order]."
Although Geographic Strategies, in its motion, requests the designation of "Highly Confidential,"
that designation, as defined in the April 5, 2019 Consent Protective Order, is identical to the
designation of "confidential," except it would permit review of the files only by Geographic Strategies'
outside counsel and not, for example, the managing member of Geographic Strategies or IT
specialists retained by the company. The Court finds that designating the files "confidential" more
appropriately fulfils the objectives of this order.

                                                   4
       Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 6 of 9



      7. The Court notes that Plaintiffs in this litigation have already designated

         files derived from the Hofeller files that they intend to introduce into

         evidence in the trial of this matter. Geographic Strategies, in open co•urt,

          has specifically stipulated that as to those documents, it has no claim of

         ownership , privilege or proprietary interest, and has waived any claim as

         to those designated files . This order does not apply to those designated

         files.

      8. The Court further notes that certain documents contained in the Hofe ller

         files, namely those of a personal nature to Dr. Hofeller and his family,.

          have previously been designated as "HIGHLY CONFIDENTIAL/

          OUTSIDE ATTORNEYS' EYES ONLY." This order does not apply to

         those designated files .

      9. This order is not intended to preclude or impair any other court of

         competent jurisdiction from exercising its discretion and compelling the

         inspection, production or dissemination of any of the Hofeller files in

         connection with any other matter.

      The motion of Geographic Strategies is allowed to the extent set out above

and denied in all other respects.




                                          5
                                                     \0 CJ[ I40 DI
 Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 7 of 9




So ORDERED, this the 12th day of July, 2019.




                               Paul C. Ridgeway,


                                      /s/ Joseph N. Crosswhite


                               Joseph N. Crosswhite, Superior Court Judge


                                      /s/ Alma L. Hinton


                               Alma L. Hinton, Superior Court Judge




                                  6
        Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 8 of 9



                                       Certificate of Service

        The undersigned certifies that the foregoing was served upon all parties by electronic

mail, addressed as follows:



Edwin M. Speas, Jr.                                  Marc E. Elias
Caroline P. Mackie                                   Aria C. Branch
Poyner Spruill LLP                                   Abha Khanna
espeas@poynerspruill.com                             Perkins Coie LLP
cmackie@poynerspruill.com                            melias@perkinscoie.com
Counsel for Common Cause,                            ABranch@perkinscoie .com
The North Carolina Democratic Party                  akhanna@perkinscoie .com
And the Individual Plaintiffs                        Counsel for Common Cause
                                                     And the Individual Plaintiffs
R. Stanton Jones
David P. Gersch                                      Phillip J. Strach
Elisabeth S. Theodore                                Michael McKnight
Daniel F. Jacobson                                   Alyssa Riggins
Arnold & Porter Kaye Scholer LLP                     Ogletree Deakins
Stanton .jones@arnoldporter.com                      Phillip.strach@ogletree.com
David.gersch@arnoldporter.com                        Michael .mcknight@ogletree .com
Elisabeth .theodore@arnoldporter.com                 Alyssa .riggins@ogletree.com
Daniel .jacobson@arnoldporter.com                    Counsel for Legislative Defendants
Counsel for Common Cause
And for Individual Plaintiffs                        Stephanie A. Brennan
                                                     Amar Majmundar
Mark E. Braden                                       Paul Cox
Richard Raile                                        NC Department of Justice
Trevor Stanley                                       sbrennan@ncdoj .gov
Katherine McKnight                                   amajmundar@ncdoj.gov
Elizabeth Scully                                     pcox@ncdoj.gov
Erica Prouty                                          Counsel for the State of North
Baker & Hostetler LLP                                 Carolina and members of the State
rrai le@bakerlaw.com                                  Board of Elections
mbraden@bakerlaw.com
tstanley@bakerlaw.com
kmcknight@bakerlaw.com
EScully@bakerlaw.com
eprouty@bakerlaw.com
Attorneys for Legislative Defendants



                                                 1
        Case 8:19-cv-02710-GJH Document 40-6 Filed 10/01/19 Page 9 of 9



Katelyn Love                                   John E. Branch, Ill
NC State Board of Elections                    Nathaniel J. Pencook
legal@ncsbe.gov                                Andrew D. Brown
Counsel for the State Board of Elections       Shanahan Law Group PLLC
                                               jbranch@shanahanlawgroup.com
                                               npencook@shanahanlawgroup.com
                                               abrown@shanahanlawgroup .com
                                               Attorneys for Defendant-Intervenors



This the 12th day of July, 2019.




                                               Trial Court Administrator
                                               lOth Judicial District
                                               kellie.z.myers@nccourts .org




                                           2
